Citation Nr: 1001832	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-05 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected psychiatric disability, to 
include chronic adjustment disorder, mixed anxiety, and 
depressed mood.  

3.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected lumbar spine degenerative 
disc disease.  

4.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected hypertension.  

5.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected right shoulder disability, 
to include tendonitis and bursitis.  

6.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected left shoulder disability, to 
include tendonitis and bursitis.  


7.  Entitlement to an initial compensable disability rating 
for service-connected diverticulitis.  

8.  Entitlement to an initial compensable disability rating 
for service-connected sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to 
October 2005.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The claims are currently under the jurisdiction 
of the RO located in Phoenix, Arizona.  


The Veteran testified before the undersigned Veterans Law 
Judge at a hearing conducted at the Phoenix, Arizona RO in 
June 2009.  At that time, the Veteran submitted additional 
evidence with a waiver of RO jurisdiction.  A copy of the 
hearing transcript is of record and has been reviewed.

The multiple issues being remanded are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

In June 2009, prior to promulgation of a decision in the 
appeal concerning entitlement to an initial disability rating 
in excess of 50 percent for service-connected psychiatric 
disability, to include chronic adjustment disorder, mixed 
anxiety, and depressed mood, the Board received notification 
from the Veteran that a withdrawal of this specific appeal 
was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant, as to the issue of entitlement to an initial 
disability rating in excess of 50 percent for service-
connected psychiatric disability, to include chronic 
adjustment disorder, mixed anxiety, and depressed mood have 
been met.  38 U.S.C.A. § 7105(b)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  In the course of his June 2009 hearing conducted 
by the undersigned the Veteran notified VA of his desire to 
withdraw his appeal regarding his increased rating claim for 
his service-connected psychiatric disorder.  See page 20 of 
hearing transcript.  He also supplied at that time a VA Form 
21-4138 which notified VA, in writing, of his desire to 
withdraw this claim from appellate consideration.  As such, 
the appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the Veteran's claim regarding entitlement to an 
initial disability rating in excess of 50 percent for 
service-connected psychiatric disability, to include chronic 
adjustment disorder, mixed anxiety, and depressed mood is 
dismissed.


REMAND

As to the remaining issues on appeal, remand is necessary to 
obtain records from the Social Security Administration (SSA).  

As shown as part of an August 2008 VA outpatient primary care 
note the Veteran sought to have paperwork completed regarding 
his filing a SSA disability claim.  Also, review of a March 
2009 VA mental disorders examination shows that the Veteran 
informed the examiner that he had a claim pending for SSA 
disability benefits.  However, SSA's decision to grant 
benefits and the records upon which that decision was based 
are not associated with the claims file.  VA must obtain SSA 
decisions and records which may have a bearing on the 
veteran's claims.  Waddell v. Brown, 5 Vet. App. 454 (1993); 
Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. 
Brown, 3 Vet. App. 519 (1993).  These unobtained records may 
include probative evidence including the Veteran's instant 
claims.  Therefore, the RO should obtain and associate from 
SSA a copy of the decision awarding benefits and any 
additional medical records on which that decision was based 
and associate such records with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran in order to afford 
him the opportunity to submit any 
additional evidence to support his 
current claims.

2.  The RO should obtain and associate 
with the claims file the decision of the 
SSA to award disability benefits to the 
Veteran and the records upon which the 
SSA based its decision.  Efforts to 
obtain these records should only end if 
they do not exist or further efforts to 
obtain them would be futile.  38 C.F.R. 
§ 3.159(c)(2).  If the records are 
unavailable, the claims file must be 
properly documented as to the 
unavailability of these records.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought in any respect are not granted, 
the Veteran and his representative should 
be furnished a Supplemental Statement of 
the Case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  The SSOC should set 
forth all applicable laws and regulations 
pertaining to each issue.

The purpose of this REMAND is to obtain additional evidence, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


